DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, it is not clear whether M(II) requires all of the listed metals, or whether these are alternative embodiments. If they are alternative embodiments, “and” should be changed to “or”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10, 11 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nugent “Porous materials with optimal adsorption thermodynamics and kinetics for CO2 separation”.
Regarding claims 1-4 and 7, Nugent discloses a metal-organic framework (MOF) composition, the MOF composition comprising: a SIFSIX-n-M MOF including a metal (M), Zn or Cu, and the ligand pyrazine, wherein n is at least 2 (page 80, column 2: e.g. SIFSIX-3-Zn with pyrazine ligand).
Regarding claims 5, 8 and 19, Nugent discloses that the metal is copper and the ligand is 4,4’-bipyridine (page 80, column 2, line 3).
Regarding claim 6, Nugent discloses that the ligand is dipryidilacetylene (page 80, column 2, paragraph 2).
Regarding claims 10 and 11, Nugent discloses that the MOF includes square grids pillared by (SiF.sub.6).sup.2− anions, wherein the square grids include the metal and the ligand (page 80, column 1, second paragraph).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nugent “Porous materials with optimal adsorption thermodynamics and kinetics for CO2 separation”.
Nugent is relied upon as above.
Regarding claims 9 and 20, Nugent discloses using Zn (page 8, column 2: e.g. SIFSIX-3-Zn) and also discloses the use of 4,4’-bipyridin (page 80, column 2, line 3), but does not explicitly disclose using the two together. It nevertheless would have been obvious to use 4, 4’-bipyridin as the ligand with the SIFSIX-3-Zn, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nugent “Porous materials with optimal adsorption thermodynamics and kinetics for CO2 separation” in view of Zaworotko USPA 2015/0246340 A1.
Nugent is relied upon as above.
Regarding claim 12, Nugent discloses that the square grids includes pyrazine (page 8, column 2: SIFSIX-3-Zn with pyrazine ligand). However, Nugent does not explicitly disclose that M(II) is  Co, Mn, Mo, Cr, Fe, Ca, Ba, Cs, Pb, Pt, Pd, Ru, Rh, and Cd. Zaworotko generally discloses that Cu, Zn, Co, Mn, Zr and Fe can be used in a MOF (paragraph 58). It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify Nugent so that the M(II) is Co, Mn, or Fe, as disclosed by Zaworotko, since these are well-known metals to be used in such a MOF.   

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nugent “Porous materials with optimal adsorption thermodynamics and kinetics for CO2 separation” in view of Schroder USPA 2015/0047505 A1.
Nugent is relied upon as above.
Regarding claims 13 and 15, Nugent does not explicitly disclose using the MOF in a regeneratable cartridge in an anesthetic system. Schroder discloses using MOFs in a regeneratable cartridge in an anesthetic system to capture CO2 from exhaled air (paragraphs 2 and 161). It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to utilize the MOF of Nugent in a regeneratable cartridge in an anesthetic system, as generally described in Schroder, for the purpose of utilizing a known MOF capable of capturing CO2 in an application where MOFs are utilized to capture CO2. 
Regarding claim 14, the CO2 in the fluid is not actually claimed, but is rather a functional limitation. Claims directed to an apparatus must be distinguished in the prior art in terms of structure rather than function. MPEP 2114. The system of Schroder is capable of containing CO2 in a fluid at a partial pressure of 125 mbar or less; therefore, the limitation is met. 

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nugent “Porous materials with optimal adsorption thermodynamics and kinetics for CO2 separation” in view of Ni USPA 2009/0131643 A1.
Regarding claim 16, Nugent fails to disclose or make obvious  that the MOF is used in an alkaline fuel cell comprising: a catalyst layer for sorbing and/or desorbing CO.sub.2 from a fluid, wherein the catalyst layer includes the MOF. Ni discloses that MOFs can be used as catalysts in fuel cells to store CO2 (paragraph 7). It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to utilize of the MOF of Nugent in a fuel cell, such as an alkaline fuel cell, as a catalyst for sorbing and/or desorbing CO2 from a fluid, as generally described in Ni, for the purpose of utilizing a known MOF capable of capturing CO2 in an application where MOFs are utilized to capture CO2. 
Regarding claims 17 and 18, the CO2 and the fluid are not actually claimed, but rather are functional limitations. Claims directed to an apparatus must be distinguished in the prior art in terms of structure rather than function. MPEP 2114. The system of Ni is capable of containing CO2 in air at a partial pressure of 125 mbar or less; therefore, the limitations are met.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P JONES whose telephone number is (571)270-7383. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571)272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776